ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline ANTHONY CARROZZA, IH, of MT. LAUREL, who was admitted to the bar of this State in 1985, be disbarred, respondent having been disbarred by consent in Pennsylvania for the misappropriation of escrow funds;
And ANTHONY CARROZZA, III, having been ordered to show cause on September 12, 2000, why he should not be disbarred or otherwise disciplined, and respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that ANTHONY CARROZZA, III, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANTHONY CARROZ-*484ZA, III, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANTHONY CARROZZA, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.